EXHIBIT 10.1

Execution Vesion

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) dated this 28th day of June, 2007 (the
“Effective Date”) is by and between ATS Acquisition Corp., a Minnesota
corporation, having a place of business at 3905 Annapolis Lane, #105,
Minneapolis, MN 55447 (“Licensee”) and CryoCath Technologies Inc., a company
incorporated under Part 1A of the Companies Act (Quebec), having a place of
business at 16771 Chemin Ste-Marie, Montreal, Quebec H9H 5H3 (“Licensor”).

RECITALS

Capitalized terms used but not defined herein shall have the meaning ascribed
such term in the Asset Purchase Agreement.

WHEREAS, Licensor is the owner of, among other things, certain technology,
know-how, patent rights and other intellectual property relating to cardiac
surgical cryoablation devices;

WHEREAS, Licensee desires to obtain an exclusive (including against Licensor,
its Affiliates and its successors and assigns), worldwide, perpetual fully
paid-up license to use the Licensed Technology (as hereafter defined) in the
Licensee Field of Use;

WHEREAS, Licensor is willing to grant an exclusive (including against Licensor,
its Affiliates and its successors and assigns), perpetual, worldwide, fully
paid-up license to Licensee to use the Licensed Technology in the Licensee Field
of Use upon the terms and conditions set forth below; and

WHEREAS, Licensor and ATS Medical, Inc., a Minnesota corporation, having a place
of business at 3905 Annapolis Lane, #105, Minneapolis, MN 55447 (“Licensee
Parent”) are parties to an Asset Purchase Agreement (the “Asset Purchase
Agreement”) dated June 19, 2007 and it is a condition for both the Licensor and
Licensee to proceed with a closing of the transactions contemplated therein that
each of the parties hereto execute and deliver this Agreement to the other party
and both parties wish to proceed with such closing and induce the other party to
proceed with such closing.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, the parties agree as follows:

– DEFINITIONS

1.1 “Affiliate” means any corporation, partnership or other legal business
entity that directly, or indirectly through one or more intermediaries,
controls, or is controlled by, or is under common control with, a party hereto.

1.2 “Change in Control” means, with respect to a party: (a) the sale or transfer
of all or substantially all of such party’s assets to any Person or group of
Persons (other than a subsidiary) by means of any transaction or series of
transactions; (b) the acquisition of such party by another Person by means of
any transaction or series of transactions (including, without limitation, any
reorganization, merger or consolidation, whether of such party with, or into,
any other Person or Persons, or otherwise, but excluding (i) any merger effected
exclusively for changing the domicile of such party or (ii) any consolidation or
merger following which holders of equity securities outstanding immediately
prior to the merger or consolidation hold more than fifty percent (50%) of the
equity securities of the entity surviving the consolidation or merger or an
entity controlling the surviving entity after the consolidation or merger); or
(c) a transaction or series of transactions in which a Person or group of
Persons acquires beneficial ownership of more than fifty percent (50%) of the
voting power of the party.

1.3 “Dispute” means any claim or dispute of whatever nature arising between the
parties under this Agreement or in connection with the transactions contemplated
hereunder, including those arising out of or relating to the breach,
termination, enforceability, scope or validity hereof.

1.4 “Excluded Know-How” means, without limitation, all processes, expertise,
technology, documentation, records, technical information, know-how, trade
secrets, designs, drawings, manufacturing techniques and operational
information, whether or not patented or patentable, that are owned, licensed or
under the control of Licensor, and which are not reasonably necessary for use in
the Licensee Field of Use.

1.5 “Excluded Patents” means (i) those patents and patent applications of
Licensor listed in Schedule 1.3; (ii) continuations, divisionals,
continuations-in-part (but only to the extent that the claimed subject matter is
enabled by any of the patent applications and/or patents referred to in the
foregoing clause (i)); (iii) reissues, re-examinations and extensions of any of
the foregoing; (iv) all patent applications claiming priority to any of the
foregoing and patents issuing thereon; (v) any non-provisional patent
application subject to an obviousness-type double patenting rejection over any
of the foregoing pursuant to which Licensor files a terminal disclaimer; and
(vii) all foreign counterparts of any of the foregoing, but only to the extent
that any of the foregoing is not a Licensed Patent.

1.6 “Licensed Know-How” means, without limitation, all processes, expertise,
technology, documentation, records, technical information, know-how, trade
secrets, designs, drawings, manufacturing techniques and operational
information, whether or not patented or patentable, that are owned, licensed or
under the control of Licensor, and which are reasonably necessary for use in the
Licensee Field of Use.

1.7 “Licensed Patents” means (i) all patent applications and patents that are
owned, licensed or under the control of Licensor and that are reasonably
necessary for use in the Licensee Field of Use, including those patents and
patent applications listed in Schedule 1.7, (ii) continuations, divisionals,
continuations-in-part (but only to the extent that the claimed subject matter is
enabled by any of the patent applications and/or patents referred to in the
foregoing clause (i)); (iii) reissues, re-examinations and extensions of any of
the foregoing; (iv) all patent applications claiming priority to any of the
foregoing and patents issuing thereon; (v) any non-provisional patent
application subject to an obviousness-type double patenting rejection over any
of the foregoing pursuant to which Licensor files a terminal disclaimer; and
(vii) all foreign counterparts of any of the foregoing.

1.8 “Licensed Technology” means the Licensed Patents, Licensed Know-How, and
Licensor Confidential Information, collectively, but specifically excluding the
Excluded Patents and Excluded Know-How.

1.9 “Licensee Field of Use” means the development, making, having made, use,
importation, exportation, promotion, distribution, offering to sell and/or sale
of Products in any territory, directly or indirectly, by any means or through
any person whatsoever (including any licensee, distributor or sales agent) to
cardiac, thoracic or cardiothoracic surgeons in a marketing manner reasonably
and principally designed to cause such products to be used by such surgeons in
cardiac cryoablation surgery.

1.10 “Licensor Confidential Information” means any non-public information, or
scientific or technical data, expertise of Licensor relating to the Licensed
Know-How or Licensed Patents existing as of the Effective Date or developed
during the term of this Agreement. Licensor Confidential Information includes,
but is not limited to, any non-public information that relates to its market
research, customers, markets, product plans, business plans, services, research
and development, inventions, processes, procedures, methods, designs, data,
programs, drawings, and engineering information, but excluding any of the
foregoing to the extent the same becomes part of the public domain and therefore
is able to be used by Licensee without violating any rights of Licensor without
regard to Licensee’s rights hereunder.

1.11 “Licensor’s Knowledge” has the same meaning as the “Knowledge of Seller” as
set forth in the Asset Purchase Agreement.

1.12 “Products” means the Specified Products and products or devices, whether
now existing or hereafter developed by or for Licensee, that are substantially
similar to the Specified Products, regardless of the refrigerant used. For
purposes of clarity and without limitation, no product that:(i) is deployed in
an endovascular clinical approach or (ii) includes an inflatable or expandable
member will be considered to be substantially similar to the Specified Products.

1.13 “Specified Product(s)” means the products listed on Schedule 1.11.

1.14 “Unauthorized Patent Licensee” shall have the meaning set forth in
Section 2.3(a) of this Agreement.

GRANT; CERTAIN COVENANTS

1.15 Licensor hereby grants to Licensee and its Affiliates, and Licensee hereby
accepts, an exclusive (including against Licensor, its Affiliates and its
successors and assigns), worldwide, perpetual, fully paid up license to the
Licensed Technology for purposes of using the same in the Licensee Field of Use.
Licensee will have the right to grant, from time to time at its sole discretion
and upon such terms and conditions as Licensee determines in its sole
discretion, one or more sublicenses under the license granted to it in this
Section 2.1. Licensee shall, as promptly as practicable, notify Licensor of the
names of any sublicensor to whom it grants a sublicense hereunder.

1.16 For purposes of clarity, the “exclusive” nature of the license granted
under Section 2.1 means that so long as this Agreement is in effect, Licensor
will not grant to any third party the right to use, and Licensor, its Affiliates
and its successors and assigns will not use, the Licensed Technology in the
Licensee Field of Use and Licensor represents and warrants that it has not
previously granted any other party the present or future right to do so.

1.17 Licensor hereby agrees that:



  (a)   Licensor will not, at any time prior to December 31, 2015, grant any
Person a license to, or otherwise grant to any Person the right to use or give
any Person its consent to the use of, any of the Excluded Patents (or the
technology covered thereby) in the Licensee Field of Use (in any such case, an
“Unauthorized Patent Licensee”). In the event that Licensor does grant a license
to, or otherwise grants to any Unauthorized Patent Licensee the right to use or
gives any Person its consent to the use of, any of the Excluded Patents (or the
technology covered thereby) at any time prior to December 31, 2015, Licensor
will contractually prohibit such Person in writing from using the same in the
Licensee Field of Use and, in such writing, will name Licensee and Licensee
Parent as third party beneficiaries to such writing. For greater certainty,
Licensor covenants and agrees to notify Licensee and Licensee Parent in writing
concerning the entering into such an agreement and provide a copy of the same to
Licensee and Licensee Parent (except that any such copy will be redacted to
protect any confidential information contained therein), but Licensee and
Licensee Parent will not have any rights to negotiate such agreement;



  (b)   In the event Licensor sells or otherwise transfers any of the Excluded
Patents (or the technology covered thereby) prior to December 31, 2015, it will,
as a condition to such sale or transfer, contractually obligate the purchaser or
transferee (but in any event only until December 31, 2015) to abide by the
covenant set forth in (a) above with respect to the sold or transferred Excluded
Patent(s) (or the technology covered thereby) and name Licensee as a third party
beneficiary to such covenant; and



  (c)   In the event that Licensee makes Licensor aware, or Licensor becomes
aware, that any licensee of the Excluded Patents has become an Unauthorized
Patent Licensee at any time prior to December 31, 2015, Licensor will
immediately take all commercially reasonable actions (including without
limitation litigation) to stop such use as soon as is practicable. The costs and
expenses of such actions will be borne by Licensor.

1.18 Licensor agrees that it will not, except in connection with a Licensor
Change in Control, at any time during the period from December 31, 2015 through
December 31, 2019, grant any Person a license to, or otherwise grant to any
Person the right to use or give any Person its consent to the use of, any of the
Excluded Patents (or the technology covered thereby) in the Licensee Field of
Use unless (i) Licensor first notifies in writing the Licensee and Licensee
Parent of its intention to grant or make an offer to grant, such a license or
consent to use, and (ii) Licensee is provided an exclusive period of negotiation
with Licensor for a period of fifteen (15) business days to enter into such a
license or agreement. Licensor and Licensee agree to negotiate in good faith in
order to enter into such an agreement but in no event shall Licensor be
obligated to enter into any definitive agreement with Licensee. If Licensee does
so agree, its rights to the applicable Excluded Patents (and the technology
covered thereby) will be exclusive in the Licensee Field of Use. If Licensee and
Licensor are unable to agree, then Licensee shall have the right to participate
in any other process used by Licensor in connection with granting a license. For
purposes of clarity, Licensor will not enter into any agreement that gives any
Person a license or otherwise gives any Person the right to use any of the
Excluded Patents (or the technology covered thereby) in the Licensee Field of
Use unless the Licensee and Licensee Parent have been notified in writing of
this potential and have been provided the exclusive negotiation period as
provided for above. Once the above repurchase period has expired, the Licensor
will have no further obligation to the Licensee with respect to the foregoing
(assuming no agreement related to the foregoing was entered into during such
period).

PATENT PROSECUTION AND MAINTENANCE

1.19 With respect to the Licensed Patents, and subject to Licensor’s right to
collect from Licensee amounts which are the responsibility of Licensee pursuant
to Section 3.2, Licensor shall (i) pay when due all maintenance and annuity fees
for the Licensed Patents; (ii) prosecute until issuance all patent applications
falling within the definition of Licensed Patents; and (iii) keep Licensee
apprised of all proceedings concerning prosecution of the Licensed Patents
before the applicable examining authority in accordance with Section 3.2.

1.20 Licensor shall maintain primary responsibility for patent prosecution and
maintenance of Licensed Patents, to include filing of continuation, divisional
or other related filings, in countries specified by Licensee, as reasonably
requested by Licensee. Licensee shall be copied on all correspondence and
official actions received from examining authorities as promptly as practicable
following Licensor’s receipt thereof and Licensor shall provide Licensee with
copies of responses to official actions as promptly as practicable in advance of
the deadline for filing such response to enable Licensee to provide input on the
response and amendments to claims, if any. Licensee and Licensor shall negotiate
in good faith any dispute regarding any input Licensor receives from Licensee
that Licensor does not wish to incorporate into such response and amendments.
Expenses incurred by Licensor related to such prosecution and maintenance will
be shared equally between the parties. Licensee shall reimburse Licensor for any
and all expenses paid or to be paid by Licensor for which Licensee is
responsible under this Section 3.2 within thirty (30) days of receipt of a
notice from Licensor that Licensor has paid such amounts or that Licensor will
be paying such amounts within forty-five (45) days of the date of such notice.
If Licensor (i) elects not to prosecute; (ii) desires to abandon any of patent
applications included in the definition of the Licensed Patents; (iii) desires
not to maintain any patent or patent application included in the definition of
Licensed Patents; or (iv) does not desire to file a patent application in any
foreign country in which Licensee has expressed an interest, it shall so notify
Licensee in writing that is delivered to Licensee at such time so as to allow a
reasonable time for Licensee to (a) assume the prosecution of any such patent
application prior to any abandonment thereof; (b) prevent any actual abandonment
of any patent or patent application; (c) make maintenance and annuity fee
payments in advance of any abandonment thereof; and (d) file patent applications
in foreign countries of Licensee’s choice. In any such case, Licensor shall
assign its rights in such patent or patent application to Licensee and execute
such documentation as Licensee reasonably requests to evidence such assignment,
and Licensee shall have the right to prosecute and maintain such patent or
patent application in its own name at its own expense.

WARRANTIES AND REPRESENTATIONS; COVENANTS

1.21 Licensor represents and warrants that as of the Effective Date (i) Licensor
is the sole and exclusive owner of the Licensed Technology; (ii) Licensor is
empowered to grant the license granted herein; (iii) there are no outstanding
encumbrances or agreements, including any agreements with academic institutions,
universities, or third parties, whether written, oral or implied, which would be
inconsistent with the license granted hereunder; (iv) the Licensed Patents are
the only patents or pending patent applications owned by Licensor with claims
that read on the Specified Products and that are necessary or currently used to
develop, make, use, import, export, promote, distribute, offer to sell and sell,
Specified Products other than patents and patent applications assigned to
Licensee under the Asset Purchase Agreement by and between Licensor and Licensee
dated of even date herewith; (v) Licensor is unaware of any information that
raises a question of validity of any of the Licensed Patents; (vi) to Licensor’s
Knowledge, no third party patent or patent rights or other intellectual property
rights would be infringed by the manufacture, use or sale of a Specified Product
in the manner permitted hereby and there is no claim pending or threatened with
respect thereto except as otherwise disclosed in Section 2.18 of the Disclosure
Schedule to the Asset Purchase Agreement; (vii) Licensor has not entered into
any agreement that, if entered into after the date hereof, would violate a
provision of Section 2.3 or 2.4; and (viii) each patent and patent application
owned by Licensor is listed on either Schedule 1.3 or Schedule 1.5.

1.22 No Other Representations. Other than the representations and warranties set
herein, Licensor does not make any representation or warranty whatsoever,
express or implied, regarding the Licensed Technology; provided, however, that
such disclaimer shall not apply to any representations and warranties that
Licensor makes or has made to the Licensee under the Asset Purchase Agreement,
and Licensee expressly reserves any and all rights it may have thereunder.

1.23 Covenant Not to Sue. Licensor agrees, on behalf of itself and any future
assignee of an Excluded Patent, that it and they will not initiate any action,
claim or suit against Licensee or Licensee Parent or any Affiliate of Licensee
Parent, or otherwise seek compensation from Licensee or Licensee Parent or any
Affiliate of Licensee Parent, in the event that any Specified Product, or any
use or method of manufacture of the same, reads upon a claim of an Excluded
Patent with respect to the Licensee Field of Use.

ENFORCEMENT

1.24 With respect to the Licensed Patents only, when information comes to the
attention of Licensor or Licensee to the effect that any of the Licensed Patents
have been or are threatened to be infringed by a third party making, using or
selling a product used by cardiac, thoracic and/or cardiothoracic surgeons in
cardiac cryoablation surgery, Licensor or Licensee, as the case may be, shall
notify the other party in writing of any such infringement or threatened
infringement of which it becomes aware. Licensee shall have the initial right
but not the obligation to take any action to stop such infringement or otherwise
enforce Licensee’s rights and Licensor shall, at Licensee’s expense, cooperate
with Licensee in any such action. Licensee shall have the right to join Licensor
as a party plaintiff and Licensor shall join in any such action upon the request
and at the expense of Licensee. Licensor shall, at Licensee’s expense, execute
all documents and perform such other acts as may be reasonably required
including giving testimony, which may reasonably be required in connection with
such suit, action or proceeding. If Licensee initiates suit hereunder, it shall
have the exclusive right to employ counsel of its own selection and to direct
and control the litigation or any settlement thereof and shall be entitled to
retain any damages recovered in such suit or in settlement thereof. In any such
action, Licensor shall, at it own expense, have the right to equally participate
in the action through counsel of its own selection.

1.25 In the event Licensee decides to take no action to stop such infringement,
it shall notify Licensor and thereafter Licensor shall have the right to
commence an action against such infringement, at its own expense and in its own
name and shall have the right to join Licensee as a party plaintiff and Licensee
shall join in any such action. Licensee shall execute all documents and take all
other actions, at Licensor’s expense, including giving testimony, which may
reasonably be required in connection with such suit, action or proceeding. In
any action instituted by Licensor under this Section 5.2 Licensor shall have the
exclusive right to employ counsel of its own selection and to direct and control
the litigation or any settlement thereof and shall be entitled to retain any
damages recovered in such suit or in settlement thereof. Notwithstanding the
foregoing, Licensor shall not enter into any settlement with any third party
that would derogate the rights granted to Licensee hereunder.

TERM AND TERMINATION

1.26 This Agreement shall commence on the Effective Date and shall remain in
force until terminated (if at all) in accordance with Section 6.2 below.

1.27 This Agreement may be terminated only by Licensee, and Licensee may
terminate this Agreement for any reason by providing written notice to Licensor
which specifically provides that Licensee is terminating this Agreement under
this Section 6.2, in which case this Agreement shall terminate at such time as
indicated in such written notice, but no earlier than thirty (30) days from the
date on which such notice is sent.

1.28 The provisions of Articles VII, VIII and IX shall survive the termination
of this Agreement.

INDEMNITY

1.29 Licensor shall at its sole cost and expense, defend Licensee and its
Affiliates, successors, assigns, representatives and agents, against any and all
Damages arising out of or related to the breach of any of its warranties,
representations, covenants or obligations set forth herein; provided, however,
that Licensee may not seek indemnity for any Damages if Licensee also seeks
indemnity for the same matter pursuant to the Asset Purchase Agreement, in which
case Licensee’s sole remedy for such breach shall be its indemnity rights (if
any) for such matter under the Asset Purchase Agreement.

1.30 Licensee shall at its sole cost and expense, defend Licensor and its
Affiliates, successors, assigns, representatives and agents, against any and all
Damages arising out of or related to the breach of any of its warranties,
representations, covenants or obligations set forth herein; provided, however,
that Licensor may not seek indemnity for any Damages if Licensee also seeks
indemnity for the same matter pursuant to the Asset Purchase Agreement, in which
case Licensor’s sole remedy for such breach shall be its indemnity rights (if
any) for such matter under the Asset Purchase Agreement.

7.3 In the event of any claim for indemnity under Section 7.1 or 7.2 of this
Agreement, the maximum amount of indemnification payable to an indemnified party
shall, in the aggregate, be the Maximum Amount, as defined under Section 5.5 of
the Asset Purchase Agreement; provided, however, that the Maximum Amount shall
not be applicable to the following: (i) in the event that Licensor breaches the
exclusive nature of the license granted to Licensee under this Agreement or
(ii) in the event of a Fraud Claim, as defined under the Asset Purchase
Agreement.

DISPUTE RESOLUTION

1.31 This Agreement shall be governed by, construed and enforced in accordance
with the internal laws of the State of New York including without limitation
Section 5-1401 of the New York General Obligations Law (regardless of the laws
that might otherwise govern under applicable principles of conflicts of law).
Any and all disputes arising under this Agreement will be settled in the manner
set forth in Article 6 of the Asset Purchase Agreement.

1.32 Except as otherwise required by law, the parties and the arbitrator(s)
agree to keep confidential and not disclose to third parties any information or
documents obtained in connection with the arbitration process, including the
resolution of the Dispute. If a party fails to proceed with arbitration as
provided in this Agreement, or unsuccessfully seeks to stay the arbitration, or
fails to comply with the arbitration award, or is unsuccessful in vacating or
modifying the award pursuant to a petition or application for judicial review,
the other party or parties, as applicable, shall be entitled to be awarded
costs, including reasonable attorneys’ fees, paid or incurred in successfully
compelling such arbitration or defending against the attempt to stay, vacate or
modify such arbitration award and/or successfully defending or enforcing the
award.

MISCELLANEOUS

1.33 Notice permitted or required to be given under this Agreement shall be
deemed sufficient if personally delivered or given in writing by facsimile,
commercial air delivery service or by registered or certified mail, postage
prepaid, return receipt requested, addressed to the respective addresses of the
Parties set forth below or at such other address as the respective Parties may
designate by like notice from time to time. Notices so given shall be effective
upon the earlier of: (a) receipt by the Party to which notice is given (which,
in the instance of a facsimile, shall be deemed to have occurred at the time
that the machine transmitting the facsimile verifies a successful transmission
of the facsimile); (b) on the seventh business day following the date such
notice was deposited in the mail; or (c) on the second business day following
the date such notice was delivered to a commercial air delivery service. Notices
shall be marked “Confidential” and shall be given as follows:

If to Licensor:

CryoCath Technologies Inc.

16771 Chemin Ste-Marie
Montreal, Quebec

H9H 5H3
Canada
Attn: President and Chief Executive Officer
Fax: (514) 694-7075

With a copy to:

Davies Ward Phillips & Vineberg LLP

1501 McGill College
Montreal, Quebec
H3A 3N9
Canada
Attn: Neil Kravitz and Elliot Greenstone
Fax: (514) 841-6499

And

Christopher & Weisberg, P.A.
200 East Las Olas Boulevard, Suite 2040
Fort Lauderdale, Florida 33301
Attention: John Christopher
Fax: (954) 828-9122

If to Licensee:

ATS Acquisition Corp.
3905 Annapolis #105
Minneapolis, MN 55447
Attention: Rick Curtis
Facsimile No.: (763) 577-2020

If to Licensee Parent:

ATS Medical, Inc.
3905 Annapolis #105
Minneapolis, MN 55447
Attention: Rick Curtis
Facsimile No.: (763) 577-2020

In each case, with a copy to:

Oppenheimer Wolff & Donnelly LLP
45 South 7th Street, Suite 3300
Minneapolis, MN 55402
Attention: Thomas R. Marek and Phillip B. Martin
Facsimile No.: (612) 607-7100

Or such other address as may be provided in accordance with this Section 9.1.

1.34 All rights and licenses granted under or pursuant to this Agreement by
Licensor to Licensee are, for all purposes of Section 365(n) of Title 11, U.S.
Code (the “Bankruptcy Code”), licenses of rights to “intellectual property” as
defined in the Bankruptcy Code. The parties agree that Licensee, as a licensee
of such rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the Bankruptcy Code. Licensor agrees during the
term of this Agreement to create and maintain current copies or, if not amenable
to copying, detailed descriptions or other appropriate embodiments, of all such
licensed intellectual property to the extent commercially practicable to do so.
If a case is commenced by or against Licensor under the Bankruptcy Code, then,
unless and until this Agreement is rejected as provided in the Bankruptcy Code,
Licensor (in any capacity, including debtor-in-possession) and its/their
successors and assigns (including, without limitation, a Bankruptcy Code
trustee) shall either perform all of the obligations provided in this Agreement
to be performed by Licensor or provide to Licensee all such intellectual
property (including all related documentation, descriptions and embodiments
thereof) held by Licensor and such successors and assigns, as Licensee may elect
in a written request, immediately upon such request. All rights, powers and
remedies of Licensee provided under this Section 9.2 are in addition to and not
in substitution for any and all other rights, powers and remedies now or
hereafter existing at law or in equity (including, without limitation, the
Bankruptcy Code) in the event of any such commencement of a bankruptcy
proceeding by or against Licensor. Licensee, in addition to the rights, powers
and remedies expressly provided herein, shall be entitled to exercise all other
such rights and powers and resort to all other such remedies as may now or
hereafter exist at law or in equity (including the Bankruptcy Code) in such
event.

1.35 From and after the date hereof, except as otherwise consented to by in
writing, (i) Licensee will not, directly or indirectly disclose or use in a
manner adverse to the Licensor, any Licensor Confidential Information except as
required by the terms of a valid and effective subpoena or order issued by a
court of competent jurisdiction or by a governmental body, (ii) the Licensor
Confidential Information will be the exclusive property of the Licensor, and
(iii) if a Licensee or its agents or representatives receives a request to
disclose all or any part of the Licensor Confidential Information in connection
with a legal proceeding, the Licensee will exercise its commercially reasonable
efforts to (A) immediately notify the Licensor of the existence, terms and
circumstances surrounding such request, (B) consult with the Licensor on the
advisability of taking legally available steps to resist or narrow such request,
and (C) if disclosure of such information is required, and at Licensor’s cost
and expense, obtain an order or other reliable assurance that confidential
treatment will be accorded such portion of the disclosed information which the
Licensor so designates. Notwithstanding anything herein to the contrary, nothing
shall restrict Licensee from filing this Agreement with the United States Patent
and Trademark Office and in any other jurisdictions Licensee deems appropriate
to secure its rights hereunder.

1.36 Neither party may assign or otherwise transfer its rights and obligations
under this Agreement without the prior written consent of the other party;
provided, however, that (a) Licensee may assign and otherwise transfer this
Agreement (i) to any of its Affiliates, or (ii) to an entity that acquires all
or substantially all of the business or assets of such party to which the
Licensed Technology relates, whether by merger, acquisition of stock or assets,
operation of the law and (b) Licensor may and shall assign this Agreement to an
Affiliate or to any third party to whom it sells or transfers the Licensed
Technology or, if Licensor sells or transfers some but less than all of the
Licensed Technology to a third party, if the Licensor is selling or transferring
some, but not all, of the Licensed Technology to any party, then, as a condition
to such sale or transfer, Licensor must obtain the written agreement from the
purchasing or transferee party to fulfill Licensor’s obligations hereunder with
respect to the Licensed Technology being purchased by or transferred to such
purchasing or transferee party, which such written agreement must name Licensee
as a third party beneficiary. For purposes of clarity, this Agreement shall
automatically be transferred to any party who acquires all of the equity
interests of Licensor or Licensee, whether by acquisition of stock, via a
merger, amalgamation or otherwise. Licensor or Licensee, as the case may be,
shall be jointly and severally responsible for the performance of any party of
its obligations hereunder to whom it assigns this Agreement as permitted hereby.

1.37 This Agreement and the Asset Purchase Agreement between Licensor and
Licensee and the agreements related to them constitute the entire agreement and
understanding between the parties with respect to the matters contained herein,
and there are no prior oral or written promises, representations, conditions,
provisions or terms related thereto other than those set forth in this
Agreement. The parties may from time to time during the term of this Agreement
modify any of its provisions by mutual agreement in writing.

1.38 The inclusion of headings in this Agreement is for convenience only and
shall not affect the construction or interpretation hereof.

1.39 This Agreement and any amendments hereto may be executed in several
counterparts, and when executed, shall constitute one agreement binding on all
the parties hereto, notwithstanding that all are not signatures to the original
or the same counterpart.

1.40 Licensee and Licensee Parent covenant and agree that all rights and
obligations of Licensee under this Agreement vis-a-vis the Licensor which may
give rise to a financial payment obligation or a liability to Licensor shall,
upon the terms and subject to the conditions of this Agreement, become a fully
guaranteed and enforceable obligation of Licensee Parent.

1.41 Nothing in this Agreement shall be construed or interpreted as creating a
joint venture or partnership between or among the parties. Except as expressly
set forth in this Agreement, neither Licensor nor Licensee is by virtue of this
Agreement authorized as an agent, employee or legal representative of the other
party or to act in any way in such capacity. Neither Licensee nor Licensor shall
have any right or authority to bind the other party in any way, except as
expressly set forth in this Agreement, and the relationship of Licensor and
Licensee has at all times and will continue to that of independent contractors.

* * * Remainder of Page Intentionally Left Blank * * *

1

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

     
CRYOCATH TECHNOLOGIES INC.
By /s/ Jan Keltjens
Its President & CEO
  ATS ACQUISITION CORP.
By /s/ Rick Curtis
Its Vice President
 
  ATS MEDICAL, INC.
(with respect to Section 9.8 only)
By /s/ Michael Dale
Its President and CEO

2

SCHEDULES

Schedule 1.3 – EXCLUDED PATENTS

Schedule 1.8 – SPECIFIED LICENSED PATENTS

Schedule 1.11 – SPECIFIED PRODUCTS

3